DETAILED ACTION
Claims 1-5, 7-15 and 17-22 are pending in the Instant Application. 
Claims 1-5, 7-15 and 17-22 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (“Neumann”), United States Patent No. 9,696.940, in view of Beltran et al. (“Beltran”), United States Patent Application Publication No. 2020/0159644. 

As per claim 1, Neumann discloses a computer-implemented method, comprising: 
receiving snapshot data for a node within a data center ([Col 4, lines 22-45] and [Col 10, lines 21-27] wherein a snapshot of a computer node is received); 
performing a similarity check between strings within the snapshot data and elements of a term dictionary of applications that are able to be run within the node ([Col 10, lines 38-62] wherein the term dictionary is recognized as the “whitelist” storing strings related to applications are that able to run on the node, wherein the strings of the whitelist are compared to the hash strings of the snapshot); 
determining, based on the similarity check, one or more candidate labels for one or more software applications running on the node ([Col 10, lines 38-62] wherein the applications are labeled as either authorized or unauthorized); but does not disclose implementing a validation of the one or more candidate labels to determine one or more validated labels; and training a machine learning model, utilizing the one or more validated labels and the snapshot data. However, Beltran teaches implementing a validation of the one or more candidate labels to determine one or more validated labels ([0049]-[0050] wherein snapshot data is labeled (bug or not bugged) and validated); and training a machine learning model, utilizing the one or more validated labels and the snapshot data ([0049]-[0050] wherein the validated snapshot data labels are used to train the machine model.)
Both Neumann and Beltran label snapshot data. One could validate and train a model as in Beltran with the labeling of applications in Neumann to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the method of labeling applications in snapshot in Neumann with the training of models to label snapshot data in Beltran in order to improve the labeling process using minimal supervision. 

As per claim 2, note the rejection of claim 1 where Neumann and Beltran are combined. The combination teaches the computer-implemented method of Claim 1. Neumann further discloses wherein the snapshot data is obtained by running one or more scripts within the node ([Col 5, lines 1-11] wherein the computing node takes a snapshot of its own memory, therefore running a script on that node).  

As per claim 3, note the rejection of claim 1 where Neumann and Beltran are combined. The combination teaches the computer-implemented method of Claim 1. Neumann further discloses wherein the snapshot data includes details of one or more actions that are performed within the node identified by one or more scripts running within the node ([Col 4, lines 22-45] wherein the snapshot contains details of one or more actions performed by the node by the snapshot by capturing executing applications.)  

As per claim 4, note the rejection of claim 1 where Neumann and Beltran are combined. The combination teaches the computer-implemented method of Claim 1. Neumann further discloses wherein the strings are textual strings ([Col 4, lines 22-45] wherein hashes are stored, wherein hashes are textual strings).  

As per claim 5, note the rejection of claim 1 where Neumann and Beltran are combined. The combination teaches the computer-implemented method of Claim 1. Neumann further discloses wherein the node includes a physical node or a virtual node ([Col 1, lines 50-60] wherein a virtual machine on a node is recognized as a virtual node).  

As per claim 7, note the rejection of claim 1 where Neumann and Beltran are combined. The combination teaches the computer-implemented method of Claim 1. Neumann further discloses constructing the term dictionary ([Col 10, lines 63-67]-[Col 11, lines 1-17] wherein the administrator can construct the term dictionary recognized as the whitelist for applications installed on a virtual machine).
  
As per claim 9, note the rejection of claim 1 where Neumann and Beltran are combined. The combination teaches the computer-implemented method of Claim 1. Neumann further discloses the label identifying software applications ([Col 10, lines 38-62] wherein the applications are labeled as either authorized or unauthorized), but does not disclose the validation includes confirmation whether the one or more candidate labels correctly identify the software applications running on the node for which the snapshot data was created, and the validation is performed automatically by a neural network.  However, Beltran further teaches the validation includes confirmation whether the one or more candidate labels correctly identify bugs ([0050] wherein validation is described), and the validation is performed automatically by a neural network ([0045] wherein the learning module uses neural networks, and the learning module performs validation).  The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. One could replace the bugs in Beltran with the applications in Neumann and the results would be predictable since to a computer, the type of data it is comparing does not matter. By replacing the bugs with applications, the combination of Neumann and Beltran teaches claim 9.

As per claim 10, note the rejection of claim 1 where Neumann and Beltran are combined. The combination teaches the computer-implemented method of Claim 1. Beltran further teaches wherein the machine learning model includes one or more neural networks ([0045] wherein the learning module uses neural networks).  

As per claim 11, note the rejection of claim 1 where Neumann and Beltran are combined. The combination teaches the computer-implemented method of Claim 1. Neumann further discloses output labels of applications running within the node when the snapshot data was obtained within the node([Col 10, lines 38-62] wherein the applications are labeled as either authorized or unauthorized), but does not disclose wherein training the machine learning model includes inputting the one or more validated labels and associated snapshot data as training data into the machine learning model to train the machine learning model to take input snapshot data and output labels of applications running within the node when the snapshot data was obtained within the node.  However, Beltran teaches wherein training the machine learning model includes inputting the one or more validated labels and associated bug  data as training data into the machine learning model to train the machine learning model to take input bug data ([0050] wherein Beltran iterates through learning, validating and refinement to train the labeling method.)
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. One could replace the bugs in Beltran with the applications in Neumann and the results would be predictable since to a computer, the type of data it is comparing does not matter. By replacing the bugs with applications, the combination of Neumann and Beltran teaches claim 11.

As per claim 12, note the rejection of claim 1 where Neumann and Beltran are combined. The combination teaches the computer-implemented method of Claim 1. Neumann discloses identifying one or more software applications that are currently running within nodes of the data center ([Col 10, lines 38-62] wherein the application that are currently running on the node are determined), but does not disclose wherein the obtaining additional snapshot data for additional nodes within the data center; inputting the snapshot data for the additional nodes within the data center into the trained machine learning model; identifying one or more labels for the snapshot data for each node, using the machine learning model, where the one or more labels identify one or more software applications that are currently running within nodes of the data center determining a confidence score for each of the one or more labels; and sending one or more of the labels to be validated in response to determining that the confidence score is below a predetermined threshold value.   Beltran further teaches wherein the obtaining additional snapshot data for additional nodes within the data center ([Fig. 5] and [0044] wherein multiple testers on multiple nodes in a data center are shown and described to test, creating multiple additional snapshots for additional nodes); inputting the snapshot data for the additional nodes within the data center into the trained machine learning model([0006] wherein multiple additional snapshots are described); identifying one or more labels for the snapshot data for each node, using the machine learning model ([0006] wherein multiple additional snapshots are described to identify labels (recognized as bugs) using the machine learning model), where the one or more labels identify one or more bugs determining a confidence score for each of the one or more labels ([0050] wherein a confidence score is described for the identification of the bug label) ; and sending one or more of the labels to be validated in response to determining that the confidence score is below a predetermined threshold value ([0050] wherein the validation step is repeated until the classification model reaches a certain threshold confidence, so if it is below that threshold, the results are again validated).  
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. One could replace the bugs in Beltran with the applications in Neumann and the results would be predictable since to a computer, the type of data it is comparing does not matter. By replacing the bugs with applications, the combination of Neumann and Beltran teaches claim 12.

As per claim 13, Neumann discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: 
receiving, by the processor, snapshot data for a single node within a data center ([Col 4, lines 22-45] and [Col 10, lines 21-27] wherein a snapshot of a computer node is received);; determining, by the processor, one or more candidate labels for one or more software applications running on the single node, utilizing the snapshot data ([Col 10, lines 38-62] wherein the applications are labeled as either authorized or unauthorized); but does not disclose implementing, by the processor, a validation of the one or more candidate labels to determine one or more validated labels; and training, by the processor, a machine learning model, utilizing the one or more validated labels and the snapshot data.  However, Beltran teaches implementing, by the processor, a validation of the one or more candidate labels to determine one or more validated labels([0049]-[0050] wherein snapshot data is labeled (bug or not bugged) and validated); and training, by the processor, a machine learning model, utilizing the one or more validated labels and the snapshot data ([0049]-[0050] wherein the validated snapshot data labels are used to train the machine model.)
Both Neumann and Beltran label snapshot data. One could validate and train a model as in Beltran with the labeling of applications in Neumann to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the method of labeling applications in snapshot in Neumann with the training of models to label snapshot data in Beltran in order to improve the labeling process using minimal supervision. 

As per claim 14, note the rejection of claim 13 where Neumann and Beltran are combined. The combination teaches the product of Claim 13. Neumann further discloses wherein the snapshot data is obtained by running one or more scripts within the single node ([Col 5, lines 1-11] wherein the computing node takes a snapshot of its own memory, therefore running a script on that node).    

As per claim 15, note the rejection of claim 13 where Neumann and Beltran are combined. The combination teaches the product of Claim 13. Neumann further discloses wherein the snapshot data includes details of one or more actions that are performed within the single node identified by one or more scripts running within the single node ([Col 4, lines 22-45] wherein the snapshot contains details of one or more actions performed by the node by the snapshot by capturing executing applications.)    

As per claim 17, note the rejection of claim 13 where Neumann and Beltran are combined. The combination teaches the product of Claim 13. Neumann further discloses wherein the single node includes a physical node or a virtual node ([Col 1, lines 50-60] wherein a virtual machine on a node is recognized as a virtual node).  

As per claim 18, note the rejection of claim 13 where Neumann and Beltran are combined. The combination teaches the product of Claim 13. Neumann further discloses wherein determining the one or more candidate labels includes constructing a term dictionary ([Col 10, lines 63-67]-[Col 11, lines 1-17] wherein the administrator can construct the term dictionary recognized as the whitelist for applications installed on a virtual machine). 

As per claim 19, note the rejection of claim 13 where Neumann and Beltran are combined. The combination teaches the product of Claim 13. Neumann further discloses wherein determining the one or more candidate labels includes comparing a term dictionary to the snapshot data  ([Col 10, lines 38-62] wherein the term dictionary is recognized as the “whitelist” storing strings related to applications are that able to run on the node, wherein the strings of the whitelist are compared to the hash strings of the snapshot).  
 
As per claim 20, Neumann discloses a system, comprising: a processor; and logic integrated with the processor ([Col 1, lines 61-65]), executable by the processor, or integrated with and executable by the processor, the logic being configured to method of claim 1. As such the claim is rejected for the same rationale and reasoning with the combination of Neumann and Beltran.

As per claim 21, note the rejection of claim 20 where Neumann and Beltran are combined. The combination teaches the system of Claim 20. Neumann further discloses the logic being configured to: construct the term dictionary ([Col 10, lines 63-67]-[Col 11, lines 1-17] wherein the administrator can construct the term dictionary recognized as the whitelist for applications installed on a virtual machine).  

As per claim 22, note the rejection of claim 13 where Neumann and Beltran are combined. The combination teaches the product of Claim 13. Neumann further discloses performing, by the processor, a similarity check between strings within the snapshot data and elements of a term dictionary of applications that are able to be run within the single node, wherein the candidate labels are determined based on the similarity check ([Col 10, lines 38-62] wherein the term dictionary is recognized as the “whitelist” storing strings related to applications are that able to run on the node, wherein the strings of the whitelist are compared to the hash strings of the snapshot).   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann, in view of Beltran in further view Campbell et al. (“Campbell”), United States Patent No. 2010/0205421.

As per claim 8, note the rejection of claim 1 where Neumann and Beltran are combined. The combination teaches the computer-implemented method of Claim 1, but does not teach wherein the snapshot data for the node includes: names of data and folders accessed by one or more applications within the node, names of one or more executables run within the node, and an operating system running within the node. However, Campbell teaches wherein the snapshot data for the node includes: names of data and folders accessed by one or more applications within the node ([0025] wherein files and folders are described, including application and [0038] wherein application folders are specifically described), names of one or more executables run within the node, and an operating system running within the node ([0049] wherein applications and operating systems are also included in the snapshots). 
Both Neumann and Campbell describe taking a snapshot of a system at a certain time. One could include the elements of Campbell in the snapshots in Neumann to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of labeling based on a snapshot in Neumann with the snapshots including files, folders, applications and an operating system in Campbell in order to better be able to analyze the entire computer system without having to know what exactly is in the memory. 

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-15 and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168